Title: To Benjamin Franklin from Nogaret, March 1781
From: Nogaret
To: Franklin, Benjamin


ExcellenceVlles. Le Mars 1781
C’est un usage chez nous de s’habiller richement quand on est Sans merite: mon petit Livre n’en a guère; J’ai du recourir au même charlatanisme; sans cela celui de vos gens qui est venu chez moi de votre part aurait remporté cette bagatelle que je Suis trop flatté de vous voir accepter.
Votre Excellence m’a honnoré d’une reponse en anglais que je n’ai pu entendre qu’une heure apres l’avoir reçue. Vingt ans d’un travail aride et consecutif dans les bureaux de la Cour, m’ont bien empêché de me Livrer à l’etude de votre Langue. Je ne connais les chef-d’oeuvres de l’Angleterre que par Les traductions. Gay, qui n’a pas fait un chef-doeuvre, ne m’est dévoilé que par la traduction d’une scavante dame de Paris, Mde. de Keralio, qui nous a donné Les fables et le Poëme de votre fabuliste. Aussi n’ai-je pas eu l’imprudence d’attaquer le Style de ce La fontaine. Je me Suis permis, pour tout, de rire de sa fiction, et de prouver combien elle pêche par le goût. J’en demande pardon aux Anglais; mais J’y ai été forçé par la stupide admiration de ceux de nos badauds pour qui tout est charmant, jusqu’a l’invraisemblable; tout, excepté ce qui s’annonce avec simplicité. Il a falu discerter: cela n’est point agreable. Cependant, j’ai été assez heureux pour que M Le Comte de Tressan, votre confrere, qui m’honnore de son amitié, m’ait mandé qu’il avait trouvé dans mes reflexions, dans mes notes et dans ma critique quelqu’erudition, dont il lui Semble que nos rimeurs actuels sont dépourvus. Puisse-t-il ne m’avoir pas trompé! Son compliment etait accompagné de Ses ouvrages: c’est presqu’une raison pour moi de croire qu’il m’a parlé comme il pensait. L’auteur de Notre Dunciade m’a fait la même faveur. C’est à la suite de ces temoignages que je me livre à vous: mais Sont-ils Suffisans? C’est trop m’exposer que de me mettre sous les yeux du défenseur né d’un Poëte, que l’angleterre regarde, dit-on, comme le rival du Phedre francais.
Je supplie votre Excellence de me pardonner, et les torts que je puis avoir dans ma critique, et le tort reel que j’ai de ne lui offrir que des futilités. Pour la disposer à l’indulgence je joins, ici, un petit ouvrage que J’ai dedié à M. de Buffon il y a dix ans, et un Galimatias où je parle physique dans le début. Ce galimathias est détaché d’un autre ouvrage: vous ne le recevrés pas par cette raison aussi bien couvert que je le voudrais. L’éxemplaire de l’Epitre à M. de Buffon n’est pas fort propre non plus: je ne suis pas le maitre de m’en procurer un plus presentable dans ce moment. Faites moi la grace de ne point vous arrêter à ces bagatelles la.

J’ai l’honneur d’etre avec un profond respect De Votre Excellence Le très humble et très obeissant Serviteur
FELIX Nogaret

à lhôtel girardin
Voyès page 59 du tome 1er. origine de l’Eventail
page 169 est une piece qui a fait plaisir à M. de Buffon.
Son Exece M franklin

 
Endorsed: Mr Nogaret
